Citation Nr: 0804997	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to in initial rating in excess of 10 percent 
for residuals of a nail perforation, right foot.

2.  Entitlement to service connection for diabetes mellitus 
Type II.

3.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 20, 
1978 to December 8, 1978, and he served in the Army National 
Guard from August 4, 1979 to August 18, 1979, from May 17, 
1980 to August 31, 1980, from May 30, 1981 to June 21, 1981, 
and from May 29, 1982 to June 12, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in December 2007.  A transcript is 
associated with the claims file.

The issues of entitlement to an initial rating in excess of 
10 percent for residuals of a nail perforation, right foot, 
and service connection for diabetes mellitus Type II are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A disability of the lumbar spine, to include arthritis, was 
not manifested in service; and, there is no competent 
evidence of a medical nexus between the veteran's current 
lumbar spine disability and any incident, accident, or injury 
occurring during his active service.



CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for a bulging disc, lumbar spine.  The 
Board notes that the veteran's claim was received in June 
2005.  In July 2005, prior to its adjudication of this claim, 
the RO provided notice to the claimant regarding the VA's 
duty to notify and to assist.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the July 
2005 notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded. Id.  A December 2007 RO letter fully 
addressed the Dingess requirements.  In any event, as the 
claim for service connection for low back disability is 
denied, any matter as to the assignment of a disability 
rating or effective date is moot.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether 
service connection for a lumbar spine disability is related 
to his period of honorable service, as the standards of the 
Court's recent decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained below, the veteran has presented no 
competent medical evidence of an in-service injury or disease 
and none is evident from the service medical records.  None 
of his service medical records show treatment for a bulging 
disc of the lumbar spine, degenerative disc disease of the 
lumbar spine, or any other back injury.  Also significant is 
the fact that a disability of the lumbar spine is first 
identified in June 2005, over 26 years after his last period 
of honorable service in the Army.  In light of these 
findings, the second and third prongs of McLendon have not 
been met.  Any physician rendering an opinion of necessity 
would be required to rely on the veteran's own statement as 
to what transpired in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); but see Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (emphasizing that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the 
veteran; rather, the Board must assess the veteran's 
credibility in reporting the statements to the medical 
examiner).  A medical nexus opinion, under the circumstances 
presented in this case, is not warranted, as there is no 
competent evidence of a current disability, or that such 
disability is related to the veteran's service.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

II. Evidence

The veteran filed a claim for service connection for a 
bulging disc, lumbar spine, in June 2005.  According to a VA 
medical report issued that same month, the veteran was 
diagnosed with an L3/4 bulging disc, degeneration at L5/S1, 
and sciatica.  However, the report is silent as to an 
etiological connection to the veteran's period of active 
service.

A September 2005 rating decision denied the veteran's claim, 
noting that the veteran's service medical records fail to 
show complaints, diagnosis, or treatment for a bulging disc, 
lumbar spine, during his period of active duty.  A review of 
the veteran's service records supports the RO's statement, in 
that the veteran's July 1978 entrance examination and October 
1978 separation examination are negative for any back or 
spinal conditions.  Moreover, a November 1982 examination did 
not find any spinal abnormality.

During his December 2007 Board hearing, the veteran's 
representative asked, "In regards [sic] to the degenerative 
disc disease of the lumbosacral spine, did you ever incur an 
injury while you were on active duty to your back?"  
Transcript at 5.  The veteran responded, "Not that I know of 
but I had talked to my VA doctor about it."  Id..  The 
veteran went on to state that he was a cook in the service, 
and frequently had to lift items weighing up to 50 pounds.  
He testified that he did not seek treatment for his back 
during active duty, and that he did not report any back 
injury while in service.  T. at 6.  When asked when his back 
disabilities (degenerative disc disease) were first 
diagnosed, the veteran replied, "I would say maybe...I would 
say maybe 2 to 3 years ago."  T. at 10.

III. Law and Analysis

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).



In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In this case, the veteran has satisfied the first criterion 
for service connection, in that he has a current diagnosis of 
a bulging disc and degenerative disc disease of the lumbar 
spine.  However, the veteran's service medical records are 
silent as to any complaints, treatment, or diagnosis of any 
spinal disease or injury.  The veteran's separation 
examination is negative for any spinal disorders, and his 
subsequent examination of November 1982 was negative as well.  
Therefore, the second criterion for entitlement to service 
connection has not been satisfied.

As to the third, medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury, the veteran has failed to submit an etiological 
medical opinion linking his current disorder to his period of 
active duty.  In fact, more than 26 years had passed between 
the veteran's discharge from honorable service and his 
diagnosis of a bulging disc, lumbar spine, and degenerative 
disc disease.  The silence of these records argues against a 
finding that the veteran had developed a chronic low back 
disability related to his active service or service with the 
National Guard.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  
Therefore, there is no competent medical evidence linking his 
current diagnosis to service.  

Although the veteran has claimed that his current disability 
is etiologically related to his period of service, the Board 
notes that the veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In sum, there is nothing to support the veteran's claim other 
than his report that he lifted heavy objects and experienced 
back pain while in service.  The competent evidence does not 
establish that a spinal disability or disease began in 
service.  There is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  In fact, there is no 
record of any complaints, findings, treatment, or diagnosis 
of any spinal disability, to include a bulging disc and 
degenerative disc disease, until 2005, and those treatment 
records are silent for any reference to service.  There is no 
competent medical evidence supporting a link between the 
veteran's service and his current disorder(s). 

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his back 
disorder.  There is no probative medical evidence that the 
veteran's current disorder had its onset during, or is 
otherwise related to, his service.  In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case and 
service connection is not warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for lumbar spine disability 
is denied.


REMAND

In May 2004, the veteran filed a claim for diabetes mellitus 
Type II.  In his statement, he noted that he was originally 
diagnosed with the disease at Fort Dix, New Jersey, in 1981 
or 1982.  The veteran claimed, during his Board hearing, that 
he was diagnosed with diabetes immediately following service, 
while in the emergency room in Okmulgee.  To date, neither 
set of medical records are contained within the veteran's 
file.  

Because the veteran's claims file does not contain the 
medical records from Fort Dix or, presumably, from Okmulgee 
Memorial Hospital, there may be outstanding medical records 
that have not been obtained by the RO.  When reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 
(1990).  These records should be obtained, as well as any 
additional medical records not currently in the veteran's 
claims file, in compliance with VA's duty to assist.  On 
remand, the RO should obtain complete information from the 
veteran regarding the health care providers that have 
provided treatment to him for his diabetes mellitus Type II, 
and should associate any records not already obtained and 
associate them with the record on appeal.

As to the issue of an initial, increased rating in excess of 
10 percent for residuals of a nail perforation, right foot, 
the Board notes that the veteran testified, during his 
December 2007 Board hearing, that the pain in his right foot 
has increased since the time of his last VA examination of 
August 2005.  In fact, the veteran's representative noted 
that the veteran was currently taking morphine to ease the 
pain caused by his service-connected injury.  

As noted above, the veteran is competent to report symptoms. 
He can attest to factual matters of which she had first-hand 
knowledge.  See Washington.  Therefore, the Board finds that 
the veteran should be afforded a VA examination to determine 
the current severity of his right foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated him for his 
diabetes mellitus Type II.  Of particular 
interest are medical records from Fort 
Dix, New Jersey and Okmulgee Memorial 
Hospital, in and around 1981 and 1982.  
After obtaining proper authorization, the 
AMC should obtain any relevant records 
from this/these provider(s) that are not 
already of record in order to ensure that 
complete records from these facilities 
are of record.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of her service-connected right 
foot disability.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  The examiner should 
specifically comment on the veteran's 
current level of impairment due to his 
right foot disability, and identify all 
joint, muscular, and/or neurological 
symptomatology.  Opine as to whether the 
veteran's right foot disability is 
moderate, moderately severe, or severe.  
If degenerative arthritis is noted and 
loss of range of motion is evident in 
either the toes or the ankle, report the 
range of motion measurements for affected 
area(s), as well as indicate what would 
be the normal range of motion.  Provide 
an objective characterization as to 
whether there is any pain, weakened 
movement, or premature or excess 
fatigability, and whether there is likely 
to be additional range of motion loss due 
to any of the following: (1) pain on use, 
including during flare-ups or repetitive 
or prolonged tasks; (2) weakened 
movement; (3) fatigability; or (4) 
incoordination.  If applicable, provide 
an objective characterization of the 
duration and severity of such 
exacerbations.  Also describe and explain 
any neurological or muscular impairment, 
including whether there are objective 
clinical indications of stiffness, 
laxity, nerve or ligament damage, 
dislocation, and instability.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, etc., 
please indicate this, too.  Please 
provide a copy of any radiology report 
and discuss the extent and etiology of 
any positive findings.  

3.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


